PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rozsa, Tamas
Application No. 15/736,954
Filed: 15 Dec 2017
For: Low Power Light Therapy Device For Treating The Eye

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed October 15, 2020, requesting withdrawal of the holding of abandonment in the above-identified application.

The petition under 37 CFR 1.181 is GRANTED.

The Office contended the application became abandoned on January 25, 2020 for failure to timely reply to the non-final Office action, mailed October 24, 2019, which set a three month period for reply, with extensions of time available under 37 CFR 1.136(a). A Notice of Abandonment was mailed on August 17, 2020.

Petitioner asserts the October 24, 2019 non-final Office action was not received at the correspondence address of record.

A review of the record indicates no irregularity in the mailing of the October 24, 2019 non-final Office action, and in the absence of any irregularity there is a strong presumption that the communication was properly mailed to the applicant at the correspondence address of record.  This presumption may be overcome by a showing that the aforementioned communication was not in fact received.

The showing required to establish non-receipt of an Office communication must include: 

A statement from the practitioner stating that the Office communication was not received by the practitioner and attesting to the fact that a search of the file jacket and docket records indicates that the Office communication was not received.

1

Applicant has attested to a fruitless search of the file jacket and docket records. Applicant has provided the firm’s master docket covering January 24, 2020, which indicates the October 24, 2019 non-final Office action was not received.

The petition satisfies the above-stated requirements.  In addition, a review of the application file contents reveals the October 24, 2019 non-final Office action was returned to the Office on November 4, 2019. Accordingly, the application was not abandoned.

In view of the above, the August 17, 2020 Notice of Abandonment is hereby vacated and the holding of abandonment withdrawn.  

Telephone inquiries concerning this decision should be directed the undersigned at (571) 272-3230.

Applicant filed an amendment in response to the October 24, 2019 non-final Office action. Therefore, it is not necessary to re-mail the October 24, 2019 non-final Office action.

After the mailing of this decision, the application will be referred to Technology Center G.A.U.  3792 for the examiner of record’s consideration of the amendment, filed October 15, 2020.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See notice entitled “Withdrawing the Holding of Abandonment When Office Actions Are Not Received,” 1156 O.G. 53 (November 16, 1993).